Citation Nr: 0610299	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-26 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for service-connected 
right knee chondromalacia with degenerative arthritis, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1978 to 
October 1994.

This case was last before the Board of Veterans' Appeals 
("Board") in May 2004 on appeal from a July 2002 rating 
decision by the Louisville, Kentucky Regional Office 
("RO"), which in part denied an increased rating for the 
service-connected right knee chondromalacia with degenerative 
arthritis and denied service connection for a left knee 
patellofemoral syndrome claimed as secondary to the service-
connected right knee chondromalacia with degenerative 
arthritis.  The Board remanded the claims to the Appeals 
Management Center ("AMC") for additional development.

In a January 2006 rating decision, the AMC granted the 
veteran's claim for secondary service connection for left 
knee patellofemoral syndrome, and therefore this issue is no 
longer before the Board.  In January 2006, the AMC issued a 
Supplemental Statement of the Case ("SSOC") denying 
entitlement to an increased evaluation for the service-
connected right knee chondromalacia with degenerative 
arthritis.  This is the sole issue before the Board.

The appeal is REMANDED again to the RO via the AMC, in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The Court of Appeals for Veterans Claims ("Court") has 
specifically mandated that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

In a July 2001 claim, the veteran asserted that her service-
connected disability of right knee chondromalacia with 
degenerative arthritis, currently evaluated as 10 percent 
disabling had worsened in severity, such that an increased 
rating was warranted.  In May 2004, the Board remanded the 
issue to obtain a VA orthopedic examination to determine the 
current level of disability.  In its instructions, the Board 
specifically stated that the examiner should state whether 
the veteran's right knee exhibits weakened movement, excess 
fatigability, or incoordination attributable to the service-
connected disability and, if feasible, these determinations 
should be expressed in terms of the degree of additional 
range of motion loss due to any weakened movement, excess 
fatigability, or incoordination.  The Board also instructed 
that the examiner should express an opinion on whether pain 
could significantly limit functional ability during flare-ups 
or when the knee is used repeatedly, and, if feasible, this 
should be reported in terms of the degree of additional range 
of motion loss due to pain on use or during flare-ups.  The 
examiner was also asked ascertain the current level of 
functional impairment of the knee due to lateral instability 
and recurrent subluxation.  

However, the VA examination conducted in June 2004 provided 
only findings as to the veteran's right knee range of motion 
without accounting for functional loss and limitation of 
motion due to pain as instructed.  The examiner also stated 
it was unclear "today" the extent to which the veteran was 
having recurrent subluxation episodes.  In October 2005, the 
AMC issued a deferred rating decision requesting the claims 
file be returned to the VAMC, in pertinent part, for 
assessment regarding additional functional loss due to 
weakened movement, fatigability, lack of endurance or 
incoordination.  A new examination was performed in November 
2005; however, the instructions to the examiner only 
requested examination of the left knee and the examiner's 
report reflects only the left knee.  

Development of the right knee disability evaluation claim is 
thus incomplete.  Stegall, supra.  Consideration must be 
given to the degree of any functional loss caused by pain 
such as has been repeatedly complained of by the veteran.  
See 38 C.F.R. § 4.71a (2005); DeLuca v. Brown, 8 Vet. App. 
202 (1995) (evaluation of musculoskeletal disorders rated on 
the basis of limitation of motion require consideration of 
functional losses due to pain, etc.).  


Accordingly, the case is REMANDED for the following action:

1.   The VBA AMC should arrange for a VA 
examination by an appropriately 
qualified physician to determine the 
nature and extent of severity of the 
veteran's service-connected right knee 
chondromalacia with degenerative 
arthritis.  Any further indicated 
special studies should be conducted.  
The claims file, and a separate copy of 
this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination, who 
should acknowledge such receipt and 
review in any report generated as a 
result of this remand.  The examiner 
must respond to the following inquiries:

a.  Regarding the service-connected 
right knee chondromalacia with 
degenerative arthritis, the 
examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including range 
of motion with an explanation as to 
what is the normal range of motion, 
the extent of any arthritis, 
neurological symptomatology, and 
pain on use, and comment on the 
extent of the functional 
limitations.  

b.  The examiner should also be 
asked to determine whether the 
right knee exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability; and, 
if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of 
motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner 
should be asked to express an 
opinion on whether pain could 
significantly limit functional 
ability during flare-ups or when 
the right knee is used repeatedly.  
It should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due 
to pain on use or during flare-ups.

c.  The examiner should also 
determine the current level of 
functional impairment of the knee 
due to lateral instability and 
recurrent subluxation, and, if the 
veteran has lateral instability and 
subluxation of the knee, the 
examiner should state whether that 
instability is slight, moderate or 
severe.

2.  The RO should readjudicate the issue 
of entitlement to an increased 
evaluation for the service-connected 
right knee chondromalacia with 
degenerative arthritis, accounting for 
functional loss and factors listed in 38 
C.F.R. §§ 4.40 and 4.45 and 
consideration of the applicable 
diagnostic code provisions.  The AMC 
should determine the rating which is 
most favorable to the veteran.  If any 
action is adverse to the veteran, she 
should be afforded a Supplemental 
Statement of the Case and afforded a 
reasonable opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


